Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US Patent Application Publication 2016/0013910) in view of Xu (US Patent Application Publication 2020/0221482).

Regarding claims 1, 5, 9 and 13 Ji et al. discloses a base station / user equipment / method for transmitting a physical downlink shared channel (PDSCH), the base station comprising (see fig. 3-4, LTE-A system, PDSCH): 
a transceiver;  and a processor configured to control the transceiver to (see 0054] The base station 201 and the terminal 207 are connected through a link A 209, and the relay node 203 and the terminal 205 are connected through a link C 213. ) :
Ji et al. fails to specifically point out configuration information indicating at least one resource set that is not available for the PDSCH; transmit, to (the UE), downlink control information on a downlink control resource area included in the at least one resource set; transmit, to the UE, the PDSCH a downlink resource area identified by excluding the at least one resource set that is not available for the PDSCH as claimed.

Xu teaches configuration information indicating at least one resource set that is not available for the PDSCH , transmit, to the UE, the PDSCH a downlink resource area identified by excluding the at least one resource set that is not available for the PDSCH (see claim 1, A method for indicating unavailable resource for PDSCH, comprising: signaling, by a base station to a user equipment, information used for indicating at least one reserved resource;  wherein the at least one reserved resource indicates one or more resource sets in frequency domain and a part of OFDM symbols in time domain, the at least one reserved resource is unavailable for the PDSCH)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Ji et al. invention with Xu invention because Xu provide a method for informing available resource for PDSCH (see Xu [0006]).
 Regarding Claims 2, 6, 10 and 14 Ji et al. in view of Xu discloses everything as applied above (see claims 1, 5, 9 and 13).
wherein the at least one resource set is indicated dynamically by the configuration as a higher layer signaling and a physical layer signal (see [0113] base station allocates a large amount of resources for the relay control channel in the form of distinctively divided resource groups such that it is possible to reduce the number of blind decodings and dynamically allocate the resources in every backhaul subframe. See 
Regarding Claims 3, 7, 11 and 15 Ji et al. in view of Xu discloses everything as applied above (see claims 1, 5, 9 and 13).
wherein the at least one resource set is indicated by the configuration information in a higher layer( see [0067] the base station informs the relay of the resource group information, i.e. the number of resource groups and index and size of each resource group by higher layer signaling.) 
 Regarding Claims 4, 8, 12 and 16 Ji et al. in view of Xu discloses everything as applied above (see claims 1, 5, 9 and 13).
wherein the configuration information comprises information indicating a frequency domain resource in units of a resource block (RB) of the at least one resource set and information indicating a time domain resource in units of an orthogonal frequency division multiplexing (OFDM) symbol associated with the at least one resource set (see [0041] Referring to FIG. 3, resources are composed of a plurality of Resource Blocks (RB) in the LTE bandwidth, and an RB 109 (or 113) is defined as 12 tones in the frequency domain and 14 or 12 OFDM symbols in the time domain and is a basic unit of resource allocation.)
Response to Arguments
4.	Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        June 11, 2021

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462